             Case 2:18-cr-00077 Document 22 Filed 10/11/18 Page 1 of 2 PageID #: 68

                                      District Judge Daybook Entry
United States District Court - Southern District of West Virginia at Charleston
Date: 10/11/2018                                                                Case Number 2:18-cr-00077
Case Style: USA vs. Brian Scott Miller
Type of hearing Sentencing
Before the honorable: 2513-Goodwin
Court Reporter Kimberly Kaufman                                                 Courtroom Deputy Robin Clark
Attorney(s) for the Plaintiff or Government Erik Goes and Perry McDaniel


Attorney(s) for the Defendant(s) Christopher Power and Mychal Schulz


Law Clerk Steve Hunchuck                                                     Probation Officer Jeff Gwinn
                                                        Trial Time




                                                      Non-Trial Time




                                                        Court Time
10:40 am to 11:30 am
Total Court Time: 0 Hours 50 Minutes Non-Trial Time/Uncontested Time


                                                     Courtroom Notes
Scheduled Start 10:30 a.m.
Actual Start 10:40 a.m.

Deft present in person and by counsel.
Deft placed under oath.
Court accepts plea agreement.
Court addresses PSR and objections:
No Objections by the Govt
Stipulation filed.
Deft objects to 2 point enhancement for role in the offense; Sustained
Court adopts findings in PSR.
Court makes U.S.S.G. findings as follows:
   Base Offense Level: 8
   Total Offense Level: 10
   Criminal History: 1
   Custody Range: 6 - 12 months
   Supervised Release Range: 1 - 3 years
   Fine Range: $3,000 - $30,000
   Assessment: $100
Court addresses Sec. 3553(a) factors.
Parties speak before sentence is imposed.
Deft speaks on his own behalf.
After considering advisory U.S.S.G. ranges and Sec. 3553(a) factors, the court imposes sentence as follows:
   Custody: 2 months
   Supervised Release: 2 years
   Fine: $5,000
   Assessment: $100
Sentence imposed as stated.
Deft advised of right to appeal.
Deft remanded.
Court recessed at 11:30 a.m.
              Case 2:18-cr-00077 Document 22 Filed 10/11/18 Page 2 of 2 PageID #: 69

                                   District Judge Daybook Entry
Deft advised of right to appeal.
Deft remanded.
Court recessed at 11:30 a.m.
